Title: To John Adams from Elbridge Gerry, 20 September 1787
From: Gerry, Elbridge
To: Adams, John


          
            My dear sir
            New York 20th sepr 1787
          
          The proceedings of the Convention being this day published, I embrace the Oppertunity of transmitting them by a Vessel which is to sail this morning for London. There were only three dissentients Governor Randolph & Colo Mason from Virginia & your friend who now addresses you, from Massachusetts. The objections you will easily conceive without their being enumerated: & they will probably be stated to our respective Legislatures. Time must determine the fate of this production, which with a check on standing armies in Time of peace, & on an arbitrary administration of the powers vested in the Legislature, would have met with my approbation. I have only time to add Mrs Gerry’s & my own best respects to Mrs Adams Mr & Mrs Smith / & to assure you that I remain / with the highest Respect yours
          
            E Gerry
          
        